DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 9-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kido (US 2017/0214386 A1).
1. Kido shows an acoustic wave device comprising: a layered substrate including a piezoelectric material layer (2) bonded (bonded - 0066)to a second material layer (3, 31) including a material having a higher thermal conductivity than the piezoelectric material layer (0085); interdigital transducer electrodes (2b corresponding to 506a - 0007, 0075) disposed on a surface of the piezoelectric material layer; contact pads disposed on the piezoelectric material layer and in electrical contact with the interdigital transducer electrodes (7b - 0070); external bond pads (9 - Fig. 2, 11 - Fig. 4 et al.) disposed on the second material layer and configured to electrically connect the acoustic wave device to a circuit board (101 - Fig. 6); and conductive vias (10) passing through the layered substrate and providing electrical contact between the contact pads and external bond pads (Fig. 2 et al.; 0081 teaching connecting filter component 1 to terminal electrodes 11). 
2. The acoustic wave device of claim 1 wherein the second material layer includes a dielectric material (3 - ceramic 0066, AlN - 0108; SiN, Al2O3, Si - 0111). 
5. The acoustic wave device of claim 1 further comprising a cavity (space) defined above the interdigital transducer electrodes by walls (4 surrounding space) and a cap (5) including a dielectric material (epoxy - 0065). 
9. The acoustic wave device of claim 1 wherein the piezoelectric material layer has a thickness of between about 0.3 μm and about 20 μm (0023). 
10. The acoustic wave device of claim 1 configured as a surface acoustic wave resonator (abstract et al). 
11. A radio frequency filter including the surface acoustic wave resonator of claim 10 (abstract et al.). 
12. An electronics module including the radio frequency filter of claim 11 (0005). 
13. An electronic device including the electronics module of claim 12 (0005). 
14. A radio frequency filter comprising: at least one acoustic wave device, the at least one acoustic wave device including: a layered substrate including a piezoelectric material layer bonded to a second material layer including a material having a higher thermal conductivity than the piezoelectric material layer; interdigital transducer electrodes disposed on a surface of the piezoelectric material layer; contact pads disposed on the piezoelectric material layer and in electrical contact with the interdigital transducer electrodes; external bond pads disposed on the second material layer and configured to electrically connect the acoustic wave device to a circuit board (101 - Fig. 6); and conductive vias passing through the layered substrate and providing electrical contact between the contact pads and external bond pads (discussed in the reasons for rejection of the claims above). 
15. An electronics module comprising: at least one radio frequency filter including at least one acoustic wave device, the at least one acoustic wave device including: a layered substrate including a piezoelectric material layer bonded to a second material layer including a material having a higher thermal conductivity than the piezoelectric material layer; interdigital transducer electrodes disposed on a surface of the piezoelectric material layer; contact pads disposed on the piezoelectric material layer and in electrical contact with the interdigital transducer electrodes; external bond pads disposed on the second material layer and configured to electrically connect the acoustic wave device to a circuit board (101 - Fig. 6); and conductive vias passing through the layered substrate and providing electrical contact between the contact pads and external bond pads (discussed in the reasons for rejection of the claims above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (US 2017/0214386 A1) in view of Inoue et al. (US 2017/0222618 A1).
3. Kido teaches the acoustic wave device of claim 2 but is silent wherein the second material layer includes spinel. 
Inoue et al. shows an acoustic wave device wherein the second material layer includes spinel (0024). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the acoustic wave device disclosed by Kido wherein the second material layer includes spinel disclosed by Inoue et al..  Such a modification would have been obvious where both devices are drawn to surface acoustic wave devices comprising a piezoelectric layer and a support layer comprising AlN and where Inoue et al. (abstract) teaches;
Embodiments of a Surface Acoustic Wave (SAW) device having a guided SAW structure that provides spurious mode suppression and methods of fabrication thereof are disclosed. In some embodiments, a SAW device includes a non-semiconductor support substrate, a piezoelectric layer on a surface of the non-semiconductor support substrate, and at least one interdigitated transducer on a surface of the piezoelectric layer opposite the non-semiconductor support substrate. A thickness of the piezoelectric layer, a SAW velocity of the piezoelectric layer, and an acoustic velocity of the non-semiconductor support substrate are such that a frequency of spurious modes above a resonance frequency of the SAW device is above a bulk wave cut-off frequency of the SAW device. In this manner, the spurious modes above the resonance frequency of the SAW device are suppressed. 

thus suggesting the obviousness of the combination.
4. The acoustic wave device of claim 2 wherein the second material layer includes silicon (24 SiO2 - 0044 Inoue et al.). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (US 2017/0214386 A1) in view of Hori et al. (US 9,438,201 B2).
6. Kido teaches the acoustic wave device of claim 1 where the piezoelectric material layer to the second 
material layer are bonded together (0066) but is silent further comprising a bonding layer that bonds 
the piezoelectric material layer to the second material layer. 
Hori et al. shows an acoustic wave device further comprising a bonding layer that bonds the piezoelectric material layer to the second material layer (col. 7, lns 1-8 et al.). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the acoustic wave device disclosed by Kido with the bonding layer disclosed by Hori et al..  Such a modification would have been obvious and comprised a mere substitution or implementation of a well-known art-recognized equivalent means of bonding first and second substrates and not comprising novelty.
7. The acoustic wave device of claim 6 wherein the bonding layer comprises silicon dioxide (Hori et al. teaching an organic adhesive layer such as an acrylic resin, epoxy resin or other materials - col. 7, lns 5-8).
8. The acoustic wave device of claim 1 wherein the second material layer has a thickness of between about 50 μm and about 150 μm (100μm or more - col. 5, ln 12 Hori et al.). 

Response to Arguments
Applicant’s arguments filed December 3, 2020, with respect to claim 16 have been fully considered and are persuasive.  The rejection of claim 16 has been withdrawn. 
Applicant's arguments with respect to rejections of claims 1-15 under §102 or §103 have been considered but they are not persuasive. 

Rejections Under 35 U.S.C. § 102
Applicants submit;
Kido fails to disclose at least “[a]n acoustic wave device comprising: a layered substrate including a piezoelectric material layer bonded to a second material layer including a material having a higher thermal conductivity than the piezoelectric material layer; interdigital transducer electrodes disposed on a surface of the piezoelectric material layer; contact pads disposed on the piezoelectric material layer and in electrical contact with the interdigital transducer electrodes; [and] external bond pads disposed on the second material layer and configured to electrically connect the acoustic wave device to a circuit hoard” as recited in independent claim 1 or the corresponding features recited in independent claims 14 and 15.
Contrary to the assertion made In the Office Action, the “wiring electrodes 9 (passive elements P)” of Kido are not external bond pads. The “wiring electrodes 9 (passive elements P)” of Kido are not “configured to electrically connect the acoustic wave device to a circuit board.” If the wiring electrodes 9/passive devices of Kido were used as external bond pads to electrically connect the device of Kido to a circuit board, this would short out the passive devices, rendering them unsuitable for their intended purpose.

Kido shows wiring electrodes 9 (Fig. 1 et al.).  Kido also shows wiring electrode 9 as an external electrode (Fig. 2) corresponding to named terminal electrode (11 - Fig. 4 et al.).  Representation of wiring electrode 9 as equivalent to external electrode 11 comprises no ambiguity in view of the disclosure of Kido.  Kido further shows the filter element 1 connected to a circuit board (101 - Fig. 6).  Clearly any filter embodiment of Kido would be connected in such a manner where Fig. 6 shows different embodiments of filter element 1 connecting to circuit board (101).  Accordingly, Applicants arguments are not persuasive and the rejections of the claims above are maintained.
	
Applicants submit;
Kido fails to disclose at least “[a]n acoustic wave device comprising: a layered substrate including a piezoelectric material layer bonded to a second .material layer including a material having a higher thermal conductivity than the piezoelectric material layer; interdigital transducer electrodes disposed on a surface of the piezoelectric material layer; a cavity defined above the interdigital transducer electrodes by walls and a cap including a dielectric material; contact pads disposed on the piezoelectric material layer within the cavity and in electrical contact with the interdigital transducer electrodes; external bond pads disposed on the cap on an opposite side of the cap from the cavity; and conductive vias passing through the cap and providing electrical contact between the contact pads and external bond pads” as recited in independent claim 16.
The examiner rejects claim 16 on the same basis as independent claims 1, 14, and 15. As discussed above, this rejection is improper at least because the “wiring electrodes 9 (passive elements P)” of Kido cannot be validly equated with “external bond pads” as asserted in the Office Action. Further, neither FIG. 2 of Kido, relied on for the rejection of claims 1, 14, and 15, nor any other embodiment of Kido includes at least “contact pads disposed on the piezoelectric material layer within the cavity and in electrical contact with the interdigital transducer electrodes; external bond pads disposed on the cap on an opposite side of the cap from the cavity; and conductive vias passing through the cap and providing electrical contact between the contact pads and external bond pads.”

The Examiner agrees with Applicant that Kido does not teach the limitations of claim 16 as amended and the rejection has been withdrawn.

Applicants submit;
Each of independent claims 1 and 14-16 and the claims that depend therefrom, including claims 2, 5, and 9-13 are thus novel over Kido.
Reconsideration and withdrawal of the rejection of claims 1, 2, 5, and 9-16 under 35 U.S.C. § 102 over Kido is respectfully requested.

As discussed above with respect to independent claims 1, 14 and 15, it is the position of the Examiner that Kido anticipated the claimed limitations.  Accordingly, Applicants arguments are not persuasive and the rejections of the claims above are maintained.
Rejections Under 35 U.S.C. § 103
Applicants submit;
Each of claims 3, 4, and 6-8 depend from claim 1 and are patentable over Kido for at least the same reasons as claim 1. Nothing in Inoue, relied on by the Examiner for allegedly disclosing a second material layer including spinel or silicon, cures the deficiencies of Kido. Nothing in Hori, relied on by the Examiner for allegedly disclosing an acoustic wave device having a bonding layer that bonds a piezoelectric layer to a second material layer and for a second material layer having a thickness of between about 50 μm and about 150 μm, cures the deficiencies of Kido. Contrary to the assertion made in the Office Action, Hori does not disclose or suggest a bonding layer comprising silicon dioxide as recited in claim 7. Rather, Hori discloses that the bonding layer “for bonding the support substrate to the propagation substrate” is “an organic adhesive layer” “preferably an acrylic resin or an epoxy resin.” (Hiro Col. 7, lines 5-7.) Silicon dioxide is not an organic adhesive.

	Regarding claims 3 and 4, the prior of Inoue et al. explicitly recites a support substrate comprising different types of materials such as spinel (0024) thus comprising an explicit recitation by Inoue and thus curing the deficiency of Kido.
	Regarding claims 6-8, Hori teaches a boding layer further with a thickness of 100μm or more thus meeting the claimed limitations and thus curing the deficiency of Kido.
Accordingly, Applicants arguments are not persuasive and the rejections of the claims above are maintained.

New Claims
New claim 17-20 depend from one of independent claim 1 or 16 and are patentable for at least the same reasons as claim 1 and 16.

Allowable Subject Matter
Claims 16 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the specific structural of functional limitations of the claim nor would it have been obvious to combine thus the claims is allowable.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843